Citation Nr: 1739929	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that his left ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It has been indicated that the threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The Veteran contends that he was exposed to noise while in service.  The Veteran's military occupational specialty was hull maintenance technician.  

Service treatment records are silent for complaints or treatment of hearing loss in the Veteran's left ear.  

The Veteran was afforded a VA audiological examination in February 2011.  He reported having trouble hearing all the time, especially in crowds or in background noise, for example, if loud music was playing.  He noted that he was a hull technician for the three years he served on active duty.  He stated that he was exposed to noise from engines, generators and the machine shop while in service.  Post service, he reported working as a machinist for 30 years.  He noted that he used to hunt and had gone target shooting.  He noted using ear protection both in service and after separation.

Upon examination, the pure tone thresholds in his left ear were 30, 20, 20, 40 and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss in his left ear.  The examination revealed hearing loss in the right ear as well.

The VA examiner noted that the Veteran was a hull technician in service and stated that it was likely that the Veteran received noise exposure in the performance of his duties.  However, the VA examiner concluded that only the right ear hearing loss was related to service because of noted in-service complaints of hearing loss in that ear.  The VA examiner stated that all of the Veteran's hearing loss in his left ear occurred after leaving service.  The VA examiner stated that that there was no evidence of hearing impairment in the left ear as a result of military service.  It was noted that the Veteran's service records showed that the Veteran left service with normal hearing in his left ear.  

A private audiological treatment note dated in January 2013 reflects that the Veteran demonstrated mild to moderately severe sensorineural hearing loss in his left ear.  The private doctor stated that the Veteran demonstrated a communicational type of hearing deficit.  

At the Veteran's September 2016 videoconference hearing, he stated that he was exposed to noise from being stationed aboard a destroyer battleship.  He stated noise exposure from the engine and generator rooms when he had to take readings.  He was also in the ship when the ammunition and guns were tested.

A current hearing loss disability has been established based on the VA and private examination reports of record.  See 38 C.F.R. § 3.385.  The Board finds the Veteran experienced exposure to loud noise during service as this is consistent with his military occupational specialty.  The only question remaining is whether the evidence establishes a causal connection between the current disability and in-service noise exposure.

VA has already conceded noise exposure during military service, and the Veteran has already been service connected for right ear hearing loss which has a similar history to it.  Given the lack of consideration of lay evidence in the rationale, the Board finds the rationale and ultimate conclusion as to the etiology of left ear hearing loss inadequate and unpersuasive.  

Lay evidence alone may be sufficient to provide a "nexus" between an in-service incident and a current disability.  See 38 U.S.C.A. § 1154 (a); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran has shown that both ears, not just his right, were exposed to significant noise in service and that he has developed hearing loss in both ears.  Accordingly, and limited to the specific facts of this case, the Board finds that the evidence relating to a "nexus" between his current left ear hearing loss and his in-service noise exposure is at least in equipoise.  Resolving all reasonable doubt in his favor, the Board concludes that the Veteran's left ear hearing loss is related to his in-service noise exposure as a hull maintenance technician on a ship while on active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


